Case 5:18-cv-00126-RWS-CMC Document 76 Filed 09/24/20 Page 1 of 5 PageID #: 235




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


   JONATHAN LEMONE VAUGHN,                            §
                                                      §
                                                      §   CIVIL ACTION NO. 5:18-CV-00126-RWS
                  Plaintiff,
                                                      §
                                                      §
   v.                                                 §
                                                      §
   FNU BARNETT, ET AL.,
                                                      §
                                                      §
                  Defendants.                         §

                                                 ORDER

         The Plaintiff Jonathan Vaughn, a prisoner of the Texas Department of Criminal Justice,

  Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

  § 1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case

  be referred to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

  Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

  Magistrate Judges. As Defendants, Plaintiff named Central Grievance Office official R. Barnett and

  Telford Unit officers CO III John Frachiseur, Sgt. Donna Duncan, Lt. Derek Sartain, and Captain

  Tony Rust.

  I.     THE PLAINTIFF’S CLAIMS AND THE INITIAL REPORT

         Plaintiff complained of a use of force incident occurring June 1, 2017. He stated he was

  repeatedly punched and hit with a slot bar and a radio even though he was not aggressive and did

  not violate any rules. Grievance officer Barnett denied Plaintiff’s Step Two grievance appeal.

         The Magistrate Judge issued an Initial Report recommending the Plaintiff’s claims against

  Grievance Officer Barnett be dismissed because Plaintiff does not have a liberty interest in the
Case 5:18-cv-00126-RWS-CMC Document 76 Filed 09/24/20 Page 2 of 5 PageID #: 236




  prison grievance procedure and thus no protected interest in having grievances resolved to his

  satisfaction. Plaintiff filed objections to this Report arguing he has “a constitutionally protected

  liberty interest in having grievances resolved by officials for the Plaintiff Vaughn (prisoner)’s

  best/better liberty interest, equality interest, justice.” Thus, Plaintiff argues because Grievance

  Officer Barnett responded to his grievance without interest in protecting Plaintiff’s liberty, this

  caused Plaintiff to suffer emotional distress and thereby violated his right to due process (Docket No.

  35 at 1).

  II.     THE REMAINING DEFENDANTS’ MOTION TO DISMISS

          The remaining Defendants filed a motion to dismiss contending Plaintiff’s claims are barred

  by Heck v. Humphrey, 512 U.S. 477, 486 (1994). They state Plaintiff was convicted of two counts

  of assault on a public servant for the incident of June 1, 2017 in that he struck Officer Frachiseur

  with his hand and struck and/or bit Sgt. Duncan with his hand and/or mouth. Because Plaintiff’s

  lawsuit implicates the validity of his convictions, Defendants argue the lawsuit is barred until such

  time as he can show that the convictions have been overturned, expunged, or otherwise set aside.

  III.    THE MAGISTRATE JUDGE’S REPORT AND PLAINTIFF’S OBJECTIONS

          After review of the pleadings, the Magistrate Judge issued a Report recommending that the

 motion to dismiss be granted and the claims against the remaining Defendants be dismissed as

  barred by Heck. In his first set of objections, Plaintiff states he has proven the videos were altered

 or edited and the Defendants lied in order to obtain the conviction. He points to a document he

 filed in April of 2020 (Docket No. 64) in which he argues the use of force video and the

 surveillance video have discrepancies and do not show everything which happened. As a result,

 he states he has “exceeded/excluded” the Heck conditions.




                                               Page 2 of 5
Case 5:18-cv-00126-RWS-CMC Document 76 Filed 09/24/20 Page 3 of 5 PageID #: 237




         In his amended objections, Plaintiff cites Rule 102 of the Federal Rules of Evidence, which

  says the rules should be construed so as to administer proceedings fairly to the end of ascertaining

  truth and securing a just determination. He again states he has produced evidence showing the

  videos were altered and the Defendants lied to secure his conviction. He contends he has called his

  conviction into question through his statement of claim and he has proven beyond a reasonable

  doubt that the Defendants acted unlawfully. Plaintiff asserts this is “a federal writ, in the essence”

  and so his lawsuit should be allowed to proceed under Heck.

  IV.    DISCUSSION

         A. The Claims Against Grievance Officer Barnett

         The Magistrate Judge correctly determined Plaintiff lacks a protected liberty interest in the

 grievance procedure or in having grievances resolved to his satisfaction. Geiger v. Jowers, 404 F.3d

 371, 373-74 (5th Cir. 2005); Staples v. Keffer, 419 F.App’x 461 (5th Cir. 2011). Even though

 Vaughn disagreed with the response to his Step Two grievance appeal, this does not state a claim

 upon which relief may be granted against Grievance Officer Barnett. Plaintiff’s objections in this

 regard are without merit.

         B. The Claims Against the Other Defendants

         The Magistrate Judge recommended dismissal of the claims against the Defendants other

 than Grievance Officer Barnett because these claims implicate the validity of Plaintiff’s convictions

 for assault on a peace officer. The Magistrate Judge thus reasoned that the lawsuit cannot proceed

 until these convictions have been overturned, expunged, or otherwise set aside. Heck, 512 U.S. at

 486.

         Plaintiff’s objections assert he has proven his conviction is wrongful because the videos were

 altered and the Defendants lied. These objections demonstrate that the Magistrate Judge’s Report




                                               Page 3 of 5
Case 5:18-cv-00126-RWS-CMC Document 76 Filed 09/24/20 Page 4 of 5 PageID #: 238




  was correct. If Plaintiff can prove his convictions for assaulting a peace officer were wrongful, in

  that the videos were altered and the Defendants lied, then he can challenge these convictions through

  the state or federal habeas corpus procedures. If this challenge is successful and Plaintiff has his

  convictions overturned or set aside, he can then proceed in his civil lawsuit. Heck, 512 U.S. at 486

  (stating “the hoary principle that civil tort actions are not appropriate vehicles for challenging the

  validity of outstanding criminal judgments applies to §1983 damage actions that necessarily require

 the plaintiff to prove the unlawfulness of his conviction or confinement, just as it has always applied

 to actions for malicious prosecution”); Aucoin v. Cupil, 958 F.3d 379, 380-81 (5th Cir. 2020),

 petition for certiorari filed (§ 1983 lawsuits cannot be used to collaterally attack prior criminal

 proceedings). As the Magistrate Judge properly concluded, until Plaintiff’s convictions for assault

 on a peace officer are overturned, expunged, or otherwise set aside, Plaintiff cannot proceed on civil

 rights claims implicating the validity of these convictions.

 V.      CONCLUSION

         The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

 proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)

 (District Judge shall “make a de novo determination of those portions of the Report or specified

 proposed findings or recommendations to which objection is made.”). Upon such de novo review,

 the Court has determined that the Reports of the Magistrate Judge are correct and the Plaintiff’s

 objections are without merit. It is accordingly

         ORDERED that the Plaintiff’s objections are overruled and the Reports of the Magistrate

 Judge (Docket Nos. 31 and 71) are ADOPTED as the opinion of the District Court. It is further




                                               Page 4 of 5
Case 5:18-cv-00126-RWS-CMC Document 76 Filed 09/24/20 Page 5 of 5 PageID #: 239




         ORDERED that the Plaintiff’s claim against Grievance Officer Barnett is DISMISSED

  WITH PREJUDICE for purposes of proceeding in forma pauperis for failure to state a claim upon

  which relief may be granted. It is further

         ORDERED that the remaining Defendants’ motion to dismiss (Docket No. 67) is
    .
  GRANTED and the claims against these Defendants are DISMISSED WITH PREJUDICE to

  these claims being asserted again until such time as Plaintiff can show that his convictions for

  assault on a peace officer arising from the incident forming the basis of the lawsuit have been

  overturned, expunged by executive order, declared invalid in a state collateral proceeding, or called

  into question through the issuance of a federal writ of habeas corpus. It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

  DENIED.

         So ORDERED and SIGNED this 24th day of September, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 5 of 5
